ACCEPTED
                                                                                                      04-14-00621-cv
                                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                               7/14/2015 11:16:30 AM
                                                                                                      KEITH HOTTLE
                                                                                                              CLERK

                                 CAUSE NO. 04-14-00621-CV

IN THE INTEREST OF                                  §   IN THE 49TH JUDICIAL FILED IN
                                                    §                   4th COURT OF APPEALS
CARLOS JAVIER TOVAR,                             §      DISTRICT COURT OFSAN ANTONIO, TEXAS
                                                 §                     07/14/2015 11:16:30 AM
A CHILD                                          §      ZAPATA COUNTY, TEXAS
                                                                          KEITH E. HOTTLE
                                                                                Clerk
                        APPELLEE’S THIRD MOTION FOR
                 EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

       Appellee’s FRANCISCO TOVAR GUAJARDO, JR. files this motion for extension of

time and requires an additional thirty days to file his Appellee’s brief, extending the briefing

deadline to August 17, 2015. This is Appellee’s Third and last request for an extension on this

deadline. This extension is not sought for delay.

       Appellee’s has been unable to finalize his brief due to his counsel working extensively

Appellee’s brief in another case filed also with this court. In addition Appellee’s counsel has had

numerous court settings on other contested matters in and out of her primary county of practice.

Then moreover, Appellee’s counsel is a sole practitioner with an extensive case load and require

additional time to complete the brief in this case. These obligations have hindered the undersigned

counsel’s ability to complete the brief for this cause by the July 17, 2015 deadline.

                                              Prayer

       Appellee’s FRANCISCO TOVAR GUAJARDO, JR. prays that his briefing deadline be
extended to August 17, 2015.
                                   Respectfully Submitted,


                                              /S/FLOR E. FLORES
                                              Flor E. Flores
                                              State Bar No. 24065235
                                              THE LAW FIRM OF FLOR E. FLORES, PLLC
                                              700 N. Flores St., Ste. E
                                              Rio Grande City, Texas 78582
                                              Tel: (956)263-1786
                                              Fax: (956)263-1750

                                                 1
                                        ffloreslaw@gmail.com
                                        Attorney for Appellees Francisco Tovar
                                CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2015, a true and correct copy of this document was served

upon counsel for Appellees via electronic service.


       Leticia Garcia
       Leticia.garcia.atty@gmail.com
       Counsel for Irma I. Perez-Chapa

       Ricardo Pumarejo Jr.
       rpumarejo@ktattorneys.com
       Counsel for Maria Del Socorro Gonzalez and Cesario Gonzalez


                                                     /S/FLOR E. FLORES
                                                     Flor E. Flores




                                                2